EXHIBIT 10.1

 

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
this 24th day of July, 2019 (the “Tenth Amendment Effective Date”), by and among
FUELCELL ENERGY, INC. (“FuelCell”) and each of its Qualified Subsidiaries,
including VERSA POWER SYSTEMS, INC. and VERSA POWER SYSTEMS LTD. (collectively,
the “Borrower”), the several banks and other financial institutions or entities
a party to this Amendment (collectively, “Lender”) and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent for itself and
Lender (in such capacity “Agent”).  Capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement (as
defined below).

BACKGROUND

 

A.Borrower, Agent and Lender are parties to that certain Loan and Security
Agreement dated as of April 14, 2016, (as amended as of September 5, 2017,
October 27, 2017, March 28, 2018, August 29, 2018, December 19, 2018, February
28, 2019, March 29, 2019, May 8, 2019, and June 11, 2019, and as may be further
amended, restated or modified from time to time, the “Loan Agreement”).

B.Borrower has requested that Agent and Lender agree to certain amendments to
the Loan Agreement, and Agent and Lender have agreed to such request, subject to
the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of foregoing premises and intending to be
legally bound hereby, the parties hereto agree as follows:

TERMS

 

1.CONFIRMATION OF BACKGROUND.  Borrower hereby ratifies, confirms and
acknowledges that the statements contained in the foregoing Background are true
and complete in all respects and that the Loan Agreement (as amended by this
Amendment) and all of the other Loan Documents are valid, binding and in full
force and effect as of the Tenth Amendment Effective Date and fully enforceable
against Borrower and its assets in accordance with the terms thereof.

2.GENERAL ACKNOWLEDGEMENTS.  Borrower hereby acknowledges and agrees as follows:

(a)As of July 24, 2019, the Secured Obligations, including, without limitation,
the Term Loan in the outstanding principal amount no less than $11,502,973.55,
plus accrued interest, fees, costs and charges are each owing to the Lender in
accordance with the terms of the Loan Documents;

(b)Neither this Amendment nor any other agreement entered in connection herewith
or pursuant to the terms hereof shall be deemed or construed to be a compromise,
satisfaction, reinstatement, accord and satisfaction, novation or release of any
of the Loan Documents or any rights or obligations thereunder, or a waiver by
Lender or Agent of any of its rights under the Loan Documents or at law or in
equity;

 

--------------------------------------------------------------------------------

 

(c)Except as specifically provided herein, neither this Amendment nor any other
agreement executed in connection herewith or pursuant to the terms hereof, nor
any actions taken pursuant to this Amendment or such other agreement shall be
deemed to cure or waive any events of default which may exist, or hereafter
exist, under the Loan Documents, or of any rights or remedies in connection
therewith or with respect thereto, it being the intention of the parties hereto
that, except as otherwise set forth herein, the obligations of Borrower with
respect to the Loan Documents are and shall remain in full force and effect;

(d)Except as specifically provided herein, all liens, security interests, rights
and remedies granted to the Agent in the Loan Documents are hereby renewed,
confirmed and continued, and shall also secure the performance by Borrower of
its obligations hereunder; and

(e)Borrower acknowledges and agrees that it does not have any defense, set-off,
counterclaim or challenge against the payment of any sums owing under the Loan
Documents, or the enforcement of any of the terms or conditions thereof.

3.AMENDMENTS TO THE LOAN AGREEMENT.  The Loan Agreement shall be amended as
follows, effective as of the Tenth Amendment Effective Date:

(a)New Definitions.  The following definitions are added to Section 1.1 of the
Loan Agreement in their proper alphabetical order:

“ATM Agreement” means Borrower’s existing At Market Issuance Sales Agreement,
dated June 13, 2018, by and among FuelCell, B. Riley FBR, Inc. and Oppenheimer &
Co. Inc., or any similar or replacement agreement.

“ATM Issuance Period” means all of the Business Days comprising any week in
which Borrower issues Common Stock pursuant to the ATM Agreement.

“ATM Payment Date” means each third Trading Day of the week following the
immediately prior ATM Issuance Period, if any, completed prior to such date.

“ATM Shares” means any shares of Common Stock issued pursuant to the ATM
Agreement.

“Net ATM Proceeds” means the net proceeds, after deducting commissions and any
offering-related expenses, generated from the issuance of Common Stock pursuant
to the terms of the ATM Agreement.

“Tenth Amendment” means that certain Tenth Amendment to Loan and Security
Agreement dated as of the Tenth Amendment Effective Date, among Borrower, Agent
and Lender.

“Tenth Amendment Effective Date” means July 24, 2019.

“Trading Day” means any day on which the Common Stock is traded on The Nasdaq
Global Market, or, if The Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

-2-

--------------------------------------------------------------------------------

 

4.AMENDMENT PERIOD.  The period from and after the Tenth Amendment Effective
Date through the earlier of (i) September 30, 2019 and (ii) the occurrence of
any Event of Default under this Amendment shall be known as the “Amendment
Period”; provided, however, that in the event that the outstanding balance of
the Secured Obligations (including accrued interest, fees, costs, and charges)
has been paid down to an amount that is less than or equal to Five Million
Dollars ($5,000,000) on or before September 30, 2019, the Amendment Period shall
be extended automatically through the earlier of (i) October 22, 2019 and (ii)
the occurrence of any Event of Default under this Amendment.

5.COVENANTS.

(a)Borrower shall, by no later than July 25, 2019, pay Lender Four Million
Dollars ($4,000,000) via wire transfer of immediately available funds, which
amount shall be applied towards the outstanding balance of the Secured
Obligations in accordance with the terms of the Loan Agreement.

(b)From and after the Tenth Amendment Effective Date through the end of the
Amendment Period, Borrower shall pay Lender, on each ATM Payment Date, an amount
equal to thirty percent (30%) of the Net ATM Proceeds, if any (each such
payment, an “ATM Payment”), received in cash by Borrower from the issuance of
ATM Shares, if any are issued, during the ATM Issuance Period completed
immediately prior to such ATM Payment Date, via wire transfer of immediately
available funds, which amount shall be applied towards the outstanding balance
of the Secured Obligations in accordance with the terms of the Loan Agreement.

(c)Borrower shall pay to Lender, via ACH transfer of immediately available
funds, an interest-only payment on the outstanding principal balance of the
Secured Obligations at the Term Loan Interest Rate, which payment shall be due
and payable on September 1, 2019; provided, however, that in the event the
Amendment Period is extended to October 22, 2019 pursuant to Section 4 above,
Borrower shall pay to Lender, via ACH transfer of immediately available funds,
an interest and amortization payment on the outstanding principal balance of the
Secured Obligations at the Term Loan Interest Rate, which payment shall be due
and payable on October 1, 2019.

(d)Borrower hereby agrees that interest at the default rate (as set forth in
Section 2.4 of the Loan Agreement) (the “Default Interest”), which has been
accruing from June 3, 2019, shall continue to accrue and be due and payable,
subject to the terms hereof; provided, however, that in the event that all of
the Secured Obligations are paid in full on or prior to the last day of the
Amendment Period (as may be extended pursuant to Section 4 above), Lender hereby
agrees to fully and unconditionally waive its right to payment of accrued and
unpaid Default Interest.

(e)Borrower shall at all times maintain Net ATM Proceeds, if any are received,
in a Deposit Account that is subject to an Account Control Agreement in
accordance with the terms of the Loan Agreement.

(f)Solely for informational purposes and not as a covenant of performance,
Borrower shall provide to Agent a weekly guidance report regarding Borrower’s
anticipated amount of Net ATM Proceeds, if any, for each ATM Issuance Period
during the Amendment Period.

(g)Solely for informational purposes and not as a covenant of performance,
Borrower shall provide to Agent, on a daily basis, a report of the actual Net
ATM Proceeds received, if any, at the end of each Business Day of each ATM
Issuance Period during the Amendment Period.

-3-

--------------------------------------------------------------------------------

 

(h)From the Tenth Amendment Effective Date through the end of the Amendment
Period, Agent hereby waives Borrower’s compliance with the financial reporting
covenants set forth in Section 7.1(b) and (d) of the Loan Agreement and the
Minimum Unrestricted Cash Balance covenant set forth in Section 8.2 of the Loan
Agreement.  Notwithstanding Section 7.12 of the Loan Agreement, Agent and Lender
each agree that Borrower shall be permitted to use and maintain one or more
Deposit Accounts that are not subject to any Account Control Agreements solely
for the purpose of Borrower’s receipt and use of the Remaining Portion (as
defined in the Ninth Amendment).

(i)From the Tenth Amendment Effective Date through the end of the Amendment
Period, Agent hereby acknowledges that Borrower shall not be required to make,
nor be deemed to have made or continue to make any prior, representations or
warranties set forth in Sections 5.4 and 5.6 of the Loan Agreement.

6.LENDER’S FEES AND EXPENSES.  All of Agent’s and Lender’s reasonable fees and
expenses incurred through the Tenth Amendment Effective Date, including, without
limitation, the fees and expenses of Agent’s and Lender’s counsel incurred in
the preparation, negotiation and closing of the transactions contemplated under
this Amendment, disbursements, expenses, appraisal costs, field audit fees and
all fees related to filings, recording of documents and searches, whether or not
the transactions contemplated hereunder are consummated shall be due and payable
by Borrower at the end of the Amendment Period.

7.CONDITIONS. Without in any manner limiting the other requirements contained
herein, Lender’s agreement to enter into this Amendment is expressly contingent
upon satisfaction, as determined by Lender, of each of the following:

(a)This Amendment shall have been executed and delivered by each of Borrower,
Agent and Lender;

(b)Lender’s receipt of the $4,000,000 payment that is required by Section 5(a);
and

(c)Borrower and Agent shall have delivered to each other such other documents
and completed such other matters as they mutually may reasonably deem necessary
or appropriate to implement the terms of this Amendment.

8.ADDITIONAL DOCUMENTS AND FUTURE ACTIONS. Borrower shall, at its sole cost,
take such actions and provide Agent, from time to time, such agreements,
financing statements, and additional instruments, documents, or information as
Agent may in its discretion deem reasonably necessary or advisable to perfect,
protect, maintain, or enforce the security interests in the Collateral, to
permit Agent to protect or enforce its interest in the Collateral, or to carry
out the terms of this Amendment.

9.REPRESENTATIONS AND WARRANTIES. Except as otherwise noted or stated in this
Amendment, in consideration of the agreements of the Agent and Lender set forth
herein, Borrower does hereby represent and warrant as follows, which
representations and warranties shall survive until all Secured Obligations and
all other obligations of the Borrower to Agent and Lender are paid and satisfied
in full:

(a)Borrower has the corporate power and authority to execute and deliver this
Amendment, and the performance by Borrower of its obligations hereunder have
been duly authorized by all requisite corporate action by Borrower;

-4-

--------------------------------------------------------------------------------

 

(b)The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under this Amendment are the binding obligations
of Borrower, enforceable against it in accordance with its terms;

(c)As of the Tenth Amendment Effective Date, Borrower has no defenses against
the payment of the Secured Obligations. Borrower acknowledges and agrees that
Agent and Lender have acted in good faith and have conducted in a commercially
reasonable manner its relationship with Borrower in connection with this
Amendment and the Loan Documents; and

(d)There exist no outstanding liens, judgments, pending suits or other pending
legal proceedings that would adversely affect the ability of Borrower to perform
its obligations under the Loan Documents (as amended hereby).

10.EVENT OF DEFAULT UNDER LOAN AGREEMENT. Any failure by Borrower to timely
perform any obligation under this Amendment shall constitute an Event of Default
under the Loan Agreement.  Upon any failure by Borrower to timely perform any
obligation under this Amendment, Agent shall be permitted to issue a notice of
default with respect to such an Event of Default and any other defaults that may
exist, whether arising prior to the Tenth Amendment Effective Date or otherwise.

11.RELEASE AND INDEMNIFICATION. In order to induce Agent and Lender to enter
into this Amendment, Borrower does hereby agree as follows:

(a)Release. Borrower hereby fully, finally and forever acquit, quitclaim,
release and discharge Agent and Lender and their respective officers, directors,
employees, agents, professionals, successors and assigns of and from any and all
obligations, claims, liabilities, damages, demands, debts, liens, deficiencies
or cause or causes of action to, of or for the benefit (whether directly or
indirectly) of Borrower, at law or in equity, known or unknown, contingent or
otherwise, whether asserted or unasserted, whether now known or hereafter
discovered, whether statutory, in contract or in tort, as well as any other kind
or character of action now held, owned or possessed (whether directly or
indirectly) by Borrower on account of, arising out of, related to or concerning,
whether directly or indirectly, proximately or remotely (i) the negotiation,
review, preparation or documentation of the Loan Documents or any other
documents or agreements executed in connection therewith, (ii) the
administration of the Loan Documents, (iii) the enforcement, protection or
preservation of Agent’s and Lender’s rights under the Loan Documents, or any
other documents or agreements executed in connection therewith, (iv) the
negotiation, review, preparation and documentation of this Amendment or any
other documents or agreements executed in connection herewith, and/or (iv) any
action or inaction by Agent or Lender in connection with any such documents,
instruments and agreements (the “Released Claims”).

Borrower acknowledges having read and understood and hereby waives the benefits
of Section 1542 of the California Civil Code, which provides as follows (and
hereby waives the benefits of any similar law of the state that may be
applicable):

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

(b)Covenant Not to Litigate. In addition to the release contained in Subsection
11(a) above, and not in limitation thereof, Borrower does hereby agree that it
will never prosecute, nor voluntarily

-5-

--------------------------------------------------------------------------------

 

aid in the prosecution of, any action or proceeding relating to the Released
Claims, whether by claim, counterclaim or otherwise.

(c)Transfer of Claims. If, and to the extent that, any of the Released Claims
are, for any reason whatsoever, not fully, finally and forever released and
discharged pursuant to the terms of Subsection 11(a) above, Borrower does hereby
absolutely and unconditionally grant, sell, bargain, transfer, assign and convey
to Agent all of the Released Claims and any proceeds, settlements and
distributions relating thereto.

(d)Indemnification. Borrower expressly agrees to indemnify and hold harmless
Agent and Lender and their respective officers, directors, employees, agents,
successors and assigns, of and from any and all obligations, losses, claims,
damages, liabilities, demands, debts, liens, costs and expenses of Agent and
Lender and/or its officers, directors, employees, agents, successors and assigns
that may be asserted by, or may arise out of, whether directly or indirectly,
proximately or remotely, any investigation, litigation, or other proceedings
initiated, undertaken or joined in by Borrower or any other third party
(including, without limitation, any employee, agent, personal representative,
heir, executor, successor or assign of any Borrower) in connection with (i) the
negotiation, review, preparation or documentation of the Loan Documents or any
other documents or agreements executed in connection with the Secured
Obligations, or any of them, (ii) the administration of the Loan Documents,
(iii) the enforcement, protection or preservation of Agent’s or Lender’s rights
under the Loan Documents or any other documents or agreements executed in
connection with the Lender Indebtedness, or any of them, (iv) the validity,
perfection or enforceability of the Loan Documents, (v) the negotiation, review,
preparation and documentation of this Amendment or any other documents or
agreements executed in connection herewith, and/or (vi) any action or inaction
by Lender or Agent in connection with any of the foregoing.

Borrower acknowledges that the foregoing provisions of Section 11(a) are
intended to be a general release with respect to the matters described therein.
Borrower does hereby expressly acknowledge and agree that the waivers and
releases contained in this Amendment shall not be construed as an admission of
and/or the existence of any claims of Borrower against Agent or Lender. Borrower
does hereby acknowledge and agree that the value to Borrower of this Agreement
and of the covenants and agreements on the part of Lender contained in this
Agreement substantially and materially exceeds any and all value of any kind or
nature whatsoever of any known claims or liabilities waived or released by
Borrower hereunder.

12.NO COURSE OF DEALING.  Borrower does hereby acknowledge and agree that
effective as of the Tenth Amendment Effective Date any waiver or implied waiver
by Agent or Lender of any obligation or covenant of Borrower under the Loan
Documents is expressly terminated and rescinded (except as expressly provided
herein to the contrary) and that Borrower is obligated to, and are expected by
Agent and Lender to, strictly perform and comply with all of such obligations
and covenants as provided in the Loan Documents.

13.WAIVERS.  In connection with any proceedings hereunder or in connection with
any of the Secured Obligations, including, without limitation, any action by
Agent in replevin, foreclosure, or other court process or in connection with any
other action related to the Secured Obligations or the transactions contemplated
hereunder, Borrower waives:

(a)all procedural errors, defects and imperfections in such proceedings;

(b)all benefits under any present or future laws exempting any property, real or
personal, or any part of any proceeds thereof from attachment, levy or sale
under execution, or providing for any stay of execution to be issued on any
judgment recovered in connection with the Secured

-6-

--------------------------------------------------------------------------------

 

Obligations or in any replevin or foreclosure proceeding, or otherwise providing
for any valuation, appraisal or exemption;

(c)all rights to inquisition on any real estate, which real estate may be levied
upon pursuant to a judgment obtained in connection with any of the Secured
Obligations and sold upon any writ of execution issued thereon in whole or in
part, in any order desired by Agent or Lender;

(d)presentment for payment, demand, notice of demand, notice of non-payment,
protest and notice of protest of any of the Secured Obligations;

(e)any requirement for bonds, security or sureties required by statute, court
rule or otherwise;

(f)any demand for possession of any Collateral prior to commencement of any
suit;

(g)any right to require or participate in the marshalling of any Borrower’s
assets; and

(h)all rights to claim or recover attorneys’ fees and costs in the event that
Borrower is successful in any action to remove, suspend or enforce a judgment
entered by confession.

14.WAIVER OF RIGHTS UNDER THE UCC.  Borrower hereby waives and renounces
Borrower’s:

(a)rights under Section 9-611 of the UCC to notification of time and place of
any public sale;

(b)rights under Section 9-620 of the UCC to notification of Agent’s or Lender’s
proposal to retain any Collateral in satisfaction of the Secured Obligations;
and

(c)rights under Section 9-623 of the UCC to redeem any Collateral by tendering
fulfillment of all obligations secured by such Collateral.

Borrower further agree that disposition of any Collateral by Agent or Lender at
any auction performed by a duly licensed auctioneer regularly engaged in the
sale by auction is a sale in conformity with reasonably commercial practices and
disposition of collateral at such an auction is a commercially reasonable
disposition in accordance with Section 9-627 of the UCC.

15.TIME OF ESSENCE. Time is of the essence with respect to the performance of
this Amendment.

16.ONGOING EFFECTIVENESS; INCONSISTENCIES. To the extent of any inconsistency
between the terms and conditions of this Amendment and the terms and conditions
of the Loan Documents, the terms and conditions of this Amendment shall prevail.
All terms and conditions of the Loan Documents (as modified by all amendments,
including, without limitation, the Ninth Amendment) not inconsistent herewith
shall remain in full force and effect and are hereby ratified and confirmed by
Borrower, Agent and Lender.

17.BINDING EFFECT. This Amendment and all rights and powers granted hereby will
bind and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

-7-

--------------------------------------------------------------------------------

 

18.INCORPORATION BY REFERENCE. The provisions of Section 11 of the Loan
Agreement shall be deemed incorporated by reference herein, mutatis mutandis.

19.HEADINGS. The headings of the Articles, Sections, paragraphs and clauses of
this Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.

20.ENTIRE AGREEMENT. This Amendment constitutes the entire agreement among the
parties hereto concerning the subject matter set forth herein and supersedes all
prior or contemporaneous oral and/or written agreements and representations not
contained herein concerning the subject matter of this Amendment.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed the
day and year first above written.

 

 

BORROWERS:

 

FuelCell Energy, Inc.

 

 

Signature:

/s/ Michael S. Bishop

 

 

Print Name:

Michael S. Bishop

 

 

Title:

Executive Vice President, Chief Financial Officer

 

Versa Power Systems, Inc.

 

 

Signature:

/s/ Michael S. Bishop

 

 

Print Name:

Michael S. Bishop

 

 

Title:

Executive Vice President, Chief Financial Officer

 

Versa Power Systems Ltd.

 

 

Signature:

/s/ Michael S. Bishop

 

 

Print Name:

Michael S. Bishop

 

 

Title:

Executive Vice President, Chief Financial Officer

 



[Signature Page to Tenth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

AGENT:

 

HERCULES CAPITAL INC.

 

 

Signature:

/s/ Jennifer Choe

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

LENDER:

 

HERCULES FUNDING II, LLC

 

 

Signature:

/s/ Jennifer Choe

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

[Signature Page to Tenth Amendment to Loan and Security Agreement]